          Case 1:20-cv-00849-CKK Document 5 Filed 03/30/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



EDWARD BANKS, et al.,

                    Plaintiffs-Petitioners

               v.
                                                No. 1:20-cv-849
QUINCY BOOTH, in their official capacity
as Director of the District of Columbia
Department of Corrections, et al.,


                    Defendants-Respondents.


             APPLICATION FOR A TEMPORARY RESTRAINING ORDER

       Pursuant to Federal Rule of Civil Procedure 65 and Local Rule 65.1, Plaintiffs hereby apply

for the issuance of an order temporarily restraining Defendants (along with their respective

successors in office, officers, agents, servants, employees, attorneys and anyone acting in concert

with them) from continuing to violate the Fifth and Eighth Amendment rights of Plaintiffs and all

members of the class they seek to represent by failing to take necessary measures to protect them

against infection with the COVID-19 virus and the likely resulting serious illness or death.

Specifically, Plaintiffs request that the Court immediately require Defendants to take all actions

within their power to reduce the inmate population of the D.C. Jail and CTF including, but not

limited to, releasing as many people as possible through the COVID-19 Response Emergency

Amendment Act of 2020 and immediately appoint an expert to make recommendations to the

Court regarding how many and which class members to order released so as to ensure that the

number of prisoners remaining at the CDF and CTF can be housed consistently with CDC guidance

on best practices to prevent the spread of COVID-19, including the requirement that prisoners be
           Case 1:20-cv-00849-CKK Document 5 Filed 03/30/20 Page 2 of 3




able to maintain six feet of space between them and further order that such recommendations take

into account CDC guidance concerning health factors that put individuals at elevated risk of death

from COVID-19. Plaintiffs also request that the Court immediately require Defendants adopt

policies and procedures detailed in the Memorandum of Law, and appoint an independent monitor

with medical expertise and who would have unfettered access to medical units, confidential

communication with inmates, and access to surveillance video of public areas of the facilities, to

ensure compliance with these conditions.

         This motion is based on the memorandum of points and authorities, declarations, and other

evidence submitted herewith, and such oral arguments and evidence as may be presented at a

hearing on the motion. The grounds for this application are that Defendants’ actions and inactions

are violating, and unless restrained, will continue to violate, Plaintiffs’ rights under the Fifth and

Eighth Amendments to the Constitution of the United States; that Plaintiffs will suffer irreparable

injury if the Defendants are not restrained; that Defendants will not be injured if a temporary

restraining order issues; and that the public interest favors the issuance of a temporary restraining

order.

DATED: March 30, 2020                  Respectfully submitted,
       Washington, D.C.


                                       /s/ Steven Marcus
                                       Steven Marcus (D.C. Bar # 1630882)
                                       Jonathan Anderson (D.C. Bar # 475306)
                                       Jenna Cobb (D.C. Bar # 979506)
                                       Public Defender Service for the District of Columbia
                                       633 Indiana Avenue N.W.
                                       Washington, D.C. 20004
                                       Tel. 202-824-2524
                                       Fax 202-824-2525
                                       smarcus@pdsdc.org

                                       /s/ Scott Michelman



                                                  2
Case 1:20-cv-00849-CKK Document 5 Filed 03/30/20 Page 3 of 3




                     Scott Michelman (D.C. Bar # 1006945)
                     Arthur B. Spitzer (D.C. Bar # 235960)
                     Michael Perloff (D.C. Bar # 1601047)
                     American Civil Liberties Union Foundation
                            of the District of Columbia
                     915 15th Street NW, Second Floor
                     Washington, D.C. 20005
                     Tel. 202-457-0800
                     smichelman@acludc.org




                              3
